        Case 4:20-cv-05414-HSG Document 30 Filed 10/09/20 Page 1 of 6



     BROWN RUDNICK LLP
 1 David J. Molton (SBN 262075)

 2 (DMolton@brownrudnick.com)
     Eric R. Goodman (pro hac vice pending)
 3   (EGoodman@brownrudnick.com)
     Marek P. Krzyzowski (pro hac vice pending)
 4   (MKrzyzowski@brownrudnick.com)
     Seven Times Square
 5
     New York, New York 10036
 6   Telephone: (212) 209-4800
     Facsimile: (212) 209-4801
 7
     BROWN RUDNICK LLP                        MACCONAGHY & BARNIER, PLC
 8 Joel S. Miliband (SBN 077438)              John H. MacConaghy (SBN 83684)
 9 (JMiliband@brownrudnick.com)               645 First St. West, Suite D
   2211 Michelson Drive, Seventh Floor        Sonoma, CA 95476
10 Irvine, California 92612                   Telephone: 707.935.3205
   Telephone: (949) 752-7100                  Facsimile: 707.935.7051
11 Facsimile: (949) 252-1514                  Email: macclaw@macbarlaw.com
12
     Attorneys for Fire Victim Trustee        Special Counsel for Official Committee
13                                            of Tort Claimants
14

15
                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
16                             OAKLAND DIVISION
17
     PARADISE UNIFIED SCHOOL                      Case No. 20-cv-05414 (HSG)
18 DISTRICT, ET AL,

19                                                Bankruptcy Case No. 19-30088 (DM)
                 Appellants,
20 v.

21                                                JOINT STIPULATION
     FIRE VICTIM TRUST, ET AL,                    AND ORDER SCHEDULING
22                                                HEARING ON MOTION TO
           Appellees.                             DISMISS APPEAL
23

24
                                                  Judge: Hon. Haywood S. Gilliam, Jr.
25

26

27

28
     STIPULATION AND ORDER                                 CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
       Case 4:20-cv-05414-HSG Document 30 Filed 10/09/20 Page 2 of 6




 1         Appellees, the Honorable John K. Trotter (Ret.), as trustee of the Fire Victim
 2 Trust (the “Trustee”), and the Official Committee of Tort Claimants (the “TCC”),

 3 and Appellants, Adventist Health System/West and Feather River Hospital d/b/a

 4 Adventist Health Feather River (each a California nonprofit religious corporation);

 5 Paradise Unified School District, Northern Recycling and Waste Services,

 6 LLC/Northern Holdings, LLC, and Napa County Recycling & Waste Services,

 7 LLC/Napa Recycling & Waste Services, LLC; and Comcast Cable Communications,

 8 LLC and all affiliates, hereby stipulate as follows:

 9         WHEREAS, the Trustee and the TCC filed the Joint Motion of the Fire Victim
10 Trustee and the Official Committee of Tort Claimants to Dismiss as Moot the Appeal

11 of Paradise Unified School District, et al. on October 2, 2020 (the “Motion to

12 Dismiss”) [Docket No. 26];

13         WHEREAS, the Motion to Dismiss is currently set to be heard on January 7,
14 2020, Appellants must file any response to the Motion to Dismiss by October 16,

15 2020, and Appellees must file any reply to Appellants’ response by October 23,

16 2020;

17         WHEREAS, there currently are three motions to dismiss filed by the
18 Reorganized Debtors before the Court in connection with appeals taken of the

19 Confirmation Order: (i) Theresa Ann McDonald v. PG&E Corp., et al., Case No. 20-

20 cv-04568; (N.D. Cal.) (Docket No. 5); (ii) International Church of the Foursquare

21 Gospel, et al. v. PG&E Corp. et al., Case No. 20-cv-04569 (N.D. Cal.) (Docket No.

22 4); and (iii) Canyon Capital Advisors LLC v. PG&E Corp. et al., Case No. 20-cv-

23 04949 (N.D. Cal.) (Docket No. 6) (collectively, the “Reorganized Debtors’

24 Motions”);

25         WHEREAS, the Reorganized Debtors’ Motions all are scheduled to be heard
26 by the Court on October 29, 2020;

27         WHEREAS, the parties submit that it would promote the efficient use of
28                                           2
     STIPULATION AND ORDER                                  CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
       Case 4:20-cv-05414-HSG Document 30 Filed 10/09/20 Page 3 of 6




 1 judicial resources and be in the best interest of all parties for this Court to consider

 2 the Motion to Dismiss at the October 29, 2020 hearing along with the Reorganized

 3 Debtors’ Motions.

 4 IT IS HEREBY STIPULATED:

 5        1.     With the Court’s permission, the hearing on the Motion to Dismiss shall
 6 be October 29, 2020.

 7        2.     Appellants must file any response to the Motion to Dismiss by October
 8 19, 2020.

 9        3.     Appellees must file any reply to Appellants’ response to the Motion to
10 Dismiss by October 23, 2020.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         3
     STIPULATION AND ORDER                                    CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
       Case 4:20-cv-05414-HSG Document 30 Filed 10/09/20 Page 4 of 6




 1
     DATED: October 7, 2020        BROWN RUDNICK LLP

 2

 3                                 By: /s/ David J. Molton
 4                                    David J. Molton
 5                                    Counsel to the Fire Victim Trustee
 6
                                     MACCONAGHY & BARNIER, PLC
 7

 8                                   By: /s/ John H. MacConaghy
                                      John H. MacConaghy
 9

10                                     Special Counsel for Official Committee of Tort
                                       Claimants
11

12                                    WILMER CUTLER PICKERING HALE
                                      AND DORR LLP
13

14                                    By: /s/ Craig Goldblatt
15                                       Craig Goldblatt
16
                                           Counsel to the Comcast Cable
17                                         Communications, LLC and all affiliates
18

19

20
                                       NORTON ROSE FULBRIGHT US LLP

21                                    By: /s/ Rebecca J. Winthrop
22                                      Rebecca J. Winthrop
23
                                           Attorneys for Adventist Health System/West
24
                                           and Feather River Hospital d/b/a Adventist
25                                         Health Feather River
26

27

28                                     4
     STIPULATION AND ORDER                                CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
        Case 4:20-cv-05414-HSG Document 30 Filed 10/09/20 Page 5 of 6




 1
                                            REED SMITH LLP
 2

 3
                                            By: /s/ David E. Weiss
 4                                             David E. Weiss
 5

 6                                              Attorneys for Paradise Unified School
                                                District, Northern Recycling and Waste
 7                                              Services, LLC/Northern Holdings, LLC
 8                                              and Napa County Recycling and Waste
                                                Services, LLC/ Napa Recycling and Waste
 9                                              Services, LLC
10

11

12

13
     Pursuant to Local Rule 5-1(i)(3), I, David J. Molton, attest that concurrence in filing
     this document has been obtained from the other signatories.
14

15 Brown Rudnick LLP

16

17
      /s/ David J. Molton
     David J. Molton
18

19

20

21

22

23

24

25

26

27

28                                          5
     STIPULATION AND ORDER                                      CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
       Case 4:20-cv-05414-HSG Document 30 Filed 10/09/20 Page 6 of 6




 1                                         ORDER
 2         WHEREAS, on October 7, 2020, Appellees and Appellants filed the Joint
 3 Stipulation and Proposed Order Scheduling Hearing on Motion to Dismiss (the

 4 “Stipulation”) requesting that the Motion to Dismiss be heard on October 29, 2020,

 5 along with the three other motions to dismiss to be heard by the Court on that date;

 6         For the reasons set forth in the Stipulation, and good cause appearing therefor,
 7     1. The Motion to Dismiss will be heard on October 29, 2020 at 2:00 p.m. (Pacific
 8 Time).

 9     2. Appellants must file any response to the Motion to Dismiss by October 19,
10 2020.

11    3. Appellees must file any reply to Appellants’ response to the Motion to Dismiss
                                                           ISTRIC
12 by October 23, 2020.
                                                    T ES D          TC
                                                  TA
13 IT IS SO ORDERED.




                                                                              O
                                                  S




                                                                               U
                                                 ED


14 Dated: October 9, 2020




                                                                                RT
                                             UNIT




                                                                  D
15                                                           DENIE




                                                                                  R NIA
16                                         ____________________________________
                                                                          liam Jr.
                                             NO




                                           The Honorable Haywood    S. GilS. Gilliam, Jr.
                                                         a y wo o d


                                                                                 FO
17                                                    J u d ge H
                                               RT




                                           United States District Judge
18
                                                  ER                           LI
                                                  H




                                                                              A
                                                     N                    C
                                                                        F
19                                                      D IS T IC T O
                                                               R
20

21

22

23

24

25

26

27

28                                            1
     STIPULATION AND ORDER                                         CASE NO. 20-cv-05414 (HSG)
     SCHEDULING HEARING
